DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BRAD C. BOSWELL,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1107

                               [March 17, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472009CF000171B.

   Brad C. Boswell, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

    Upon review of the record and Appellant’s brief filed on November 30,
2020, the trial court’s order denying Appellant’s post-conviction motion is
affirmed.

   Affirmed.

LEVINE, C.J., GERBER and FORST, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.